[Cite as State ex rel. Davis v. Astrab, 2015-Ohio-112.]




                  Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 102041



                               STATE EX REL., JAMES A. DAVIS, JR.

                                                                  RELATOR

                                                          vs.

                                      MICHAEL ASTRAB, JUDGE

                                                                  RESPONDENT




                                                JUDGMENT:
                                                WRIT DENIED



                                              Writ of Mandamus
                                              Motion No. 479991
                                              Order No. 481141

        RELEASE DATE: January 9, 2015
RELATOR

James A. Davis, Jr., pro se
Inmate #444-458,
Grafton Correctional Institution
2500 South Avon-Belden Road
Grafton, Ohio 44044

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
James E. Moss
Assistant County Prosecutor
The Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1}   James A. Davis, Jr. has filed a complaint for a writ of mandamus. Davis seeks an

order from this court that requires Judge Michael Astrab to render a ruling with regard to a

“motion to correct illegal void sentence due to plain error pursuant to Crim.R. 52(B)” filed in

State v. Davis, Cuyahoga C.P. No. CR-02-428529.         Judge Astrab has filed a motion for

summary judgment, which we grant for the following reasons.

       {¶2}   Attached to Judge Astrab’s motion for summary judgment is a copy of a judgment

entry, journalized on November 10, 2014, which demonstrates that a ruling has been rendered

with regard to Davis’s motion for jail-time credit. Thus, the complaint for a writ of mandamus

is moot. State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 278,

658 N.E.2d 723 (1996); State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

       {¶3}   In addition, Davis’s complaint for a writ of mandamus is defective. Davis’s

complaint failed to comply with Loc.App.R. 45(B)(1)(a), which requires that his complaint

contain a sworn affidavit that specifies the details of his claim. A simple statement that the

affiant has reviewed the complaint and that the contents of the complaint are true and accurate

does not satisfy the mandatory requirements of Loc.App.R. 45(B)(1)(a). State ex rel. Hopson v.

Cuyahoga Cty. Court of Common Pleas, 135 Ohio St.3d 456, 2013-Ohio-1911, 989 N.E.2d 49;

State ex rel. Leon v. Cuyahoga Cty. Court of Common Pleas, 123 Ohio St.3d 124,

2009-Ohio-4688, 914 N.E.2d 402. Davis has also failed to comply with Civ.R. 10(A), which

mandates that the caption of the complaint include the address of each party. State ex rel. Tate

v. Callahan, 8th Dist. Cuyahoga No. 85615, 2005-Ohio-1202.

       {¶4}   Accordingly, we grant Judge Astrab’s motion for summary judgment. Costs to

Judge Astrab. Costs waived. The court directs the clerk of courts to serve all parties with
notice of this judgment and the date of entry upon the journal as required by Civ.R. 58(B).

       Writ denied.




MARY EILEEN KILBANE, JUDGE

EILEEN A. GALLAGHER, P.J., and
MARY J. BOYLE, J., CONCUR